USA
VV; .

Ses hoc. Gedls.

Case 1:19- or 00507-PAB Document 197 Filed 08/21/20 USDC Colorado Rage 1 of 2

Veiled Shefes Potie? Coo. 7
aceon | mi

 

 

 

E SEE Het Vo tanrstheactad at

 

be

 

 

 

 

 

 

 

 

seashells Al cece: Evled Since Y- 7272-20, toca, Is
: a a $= 70 Mew CAL EMER CEI. __
‘A

—— Jerri rte

4

 

 

——

eB Whe. Vics had Vie, “Doc! S 153, 124 nel
4 Hoel Vie Conct Sime® Y-22- 70-6 Ne 20 bhai

 

(despite his \nas hook tesu0d_ Q sling .

 

#¥

 

 

(Del Labia adoit hale Degas Ch eve. ‘noua the Qe 0 ad he

 

dae pooh!

bly ot 2Qocy [70 DAB SW, BS aLhued:

 

 

COMCAAS J

2 A Lle Le aiclinte hee Che ‘hey poaaths SLebing a Z kit iake, y ning
|
leeching Medrtel Lact, bh icc a Nebeuus bpblebty 224ff GAigh tt _-

 

Chl tlhtipn

: 2
Lal z DOCYSZ49 has svt tile, peel plied ws: tye Lewikec bbe CH!) ~

 

li sfaowideid d

 

X\

Lait dela Line Leh b bead ee ‘arb

 

bho. jellge deluds. L. hes) broil. ell, doo hake Lal.

 

a i

dag, Debisdlact. t Urt Cat Chil, sleei, theok. EDL vbboses--

 

 

, jy list &

  
 

_ Me Amptlabel, bu Salf, be Mb fleind ined
a A. vob led a ALLEL Descle LA Lise Consaes, irs Ld hbiwes

 

jase, Pesan

ea Lad, Mure bdlloe fal Lad bL2Mak $y hus . LVhbizi sea

 

Khd_due-t a

 

 

— ere ot ee
Tee meee

Wp VOU cuillerive ANA Chl. Theses JO Chase [ : .

= Tne —ee Teed
my adie

ow

/.

 

  

 

dl T dequive Ciitescen. Lye vahoala ala 5 HLL PLE
ey 4 \oasic. \nor WO ’ Cac A) Urélohew of

 

 

CNUID: Oe

(seimvud bo

 

oalinLb LAL

sla ne Lid
seth tad, Oy di Msgush Li bres Bho wi Ln shecscbas Lami
bel ls (el VA

 

“De

Ao pod ches wack Deccan. Danio “plesion' - Za)

 

ones w wt)

 

Jo1h00) x exo linel “Jealle “le Bene.
ti Ncoical ne AS ee pds DYevset hip me. (

 

 

 
 

 

 

ge 2of2
/

me ae
u.
~ ie
. “Nah
‘ r om
“
a“
S
“ ~
- ao ~ -
se a
os

we ile __ /

* ne

ao
mn
A ,
a“ —

a

| |
AAA AAAI \
|
|

y

svegne agate kg legge ftetoeet fg lege fete Uf Tee

[oe Sareg TS r0eae we \ 4
oe wees he AS ql \Ob C7
2055 \ JRA) hana mug HAL PPS, ee my" CORAM

aay, PASO ney Lavo) 'Q\ ae

f: ice “rk. saat 3 3 BES EERE Ley GF s S\O- Losah
7 we y ee ORE ULL Goad dS 6s2 9) ~IOUSO I>

APU RTT. sihiea “TT,

_ Case 1:19-cr-00507-PAB Document 197 Filed 08/21/20 USDC Colorado Pa

    

 
